Citation Nr: 1228074	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  12-11 575	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an October 1995 decision of the Board of Veterans' Appeals (Board) that granted a 20 percent rating, but no higher, for residuals of compression fractures of D3 and D4.

(The issue of whether there was clear and unmistakable error in a February 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures, D3 and D4, is addressed in a separate decision of the Board under docket number 09-04 574).   


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from March 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 motion from the moving party for revision or reversal, of an October 20, 1995 Board decision that granted a 20 percent rating, but no higher, for residuals of compression fractures of D3 and D4.  

The Board notes that the Veteran's representative initially alleged error in the November 1995 rating decision that granted the 20 percent rating for residuals of compression fractures of D3 and D4.  However, as noted by the Chicago, Illinois Regional Office (RO), that rating decision merely effectuated the Board's October 1995 decision on the matter.  Hence, the RO has no standing to adjudicate the claim of error in a Board decision.  

The issues of entitlement to an increased rating for residuals of compression fractures of D3 and D4 and whether new and material evidence has been received to reopen a claim for service connection mechanical low back pain have been raised by the record by have not been adjudicated by the RO.  Hence, the issues are not currently before the Board and are referred for appropriate development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision issued on October 20, 1995, the Board granted a 20 percent rating, but no higher, for the Veteran's service-connected residuals of compression fractures, D3 and D4.  

2.  The record does not establish that the correct pertinent facts, as they were known on October 20, 1995, were not before the Board, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSION OF LAW

The October 20, 1995 decision of the Board granting a 20 percent rating, but no higher, for residuals of compression fractures of D3 and D4 does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).   

The Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not be addressed in this decision.  


Analysis

The Veteran and his representative assert that there was clear and unmistakable error (CUE) in an October 20, 1995 decision of the Board that granted a 20 percent rating, but no higher, for residuals of compression fractures, D3 and D4.  

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002).  
In general, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b) (2011).  The Board decision at issue here was completed in 1995; hence, the provisions provided in 38 C.F.R. § 20.1403(b)(1), (2) are applicable.  Nevertheless, there is no indication that there are any additional relevant records that were not available to the Board at the time of the October 1995 decision.  In fact, the RO attempted to obtain a 1952 X-ray report that the Veteran alleged existed; however, no such record was found.  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2011).  

Examples of situations that are not CUE include:  a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . .

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).  

A claim of CUE merely on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 44.  

The law that was in effect at the time of the Board's October 1995 decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (west 1001); 38 C.F.R. Part 4 (1995).  Separate diagnostic codes identify the various disabilities.  The Department of Veterans Affairs (VA) has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 (1995).  Also, 38 C.F.R. § 4.10 provided that, in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems, and medical examiners must furnish, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of the disability upon the person's ordinary activity.  These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable the VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594.  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1995).  Functional disability due to pain and weakness must be considered.  38 C.F.R. § 4.40 (1995).  Under 38 C.F.R. § 4.45 (1995), as regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  In rating disability of the joints, consideration is to be given to pain on movement, swelling, deformity or atrophy of disuse.  Additionally, it is the intent of the rating schedule to recognize actually painful joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (1995).  

Under applicable criteria, a 10 percent rating is added for demonstrable deformity of a vertebral body under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1995).  A noncompensable evaluation is warranted for slight limitation of motion of the dorsal spine, and a 10 percent evaluation is warranted for moderate or severe limitation of motion of the dorsal spine under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1995).  

The Veteran and his representative argue that the October 20, 1995 Board decision was clearly and unmistakably erroneous because the Board failed to consider, or misapplied, the relevant laws, regulations, and case law precedent.  Specifically, they allege that the Board failed to apply 38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains to rating intervertebral disc syndrome.  The claim is viable.  However, based on a review of the record, the Board finds the Board correctly applied all the relevant laws and regulations in existence at the time of the October 20, 1995 decision.  

At the time of the October 1995 Board decision, the Board noted the Veteran had been granted the maximum rating (10 percent) based on limitation of motion of the dorsal spine as provided in 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1995).  He was also awarded a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5285 based on a finding of demonstrable deformity the vertebral bodies (D3 and D4), noting that the next higher rating could not be assigned because there was no evidence that the Veteran's compression fractures resulted in abnormal mobility requiring a neck brace (jury mast).  The clinical evidence supported these findings (for example, the April 1992 and December 1993 VA examination reports showing limitation of motion of the thoracic spine and deformity upon X-ray).  Moreover, the Veteran was not diagnosed with intervertebral disc syndrome in either of the service-connected vertebra.  In fact, an addendum statement in May 1992 showed that the hypesthesia the Veteran complained of did not correlate with the distribution of the nerves originating from his compression fractures at D3 and D4.  Hence, the assignment of a higher rating under Diagnostic Code 5293 was not warranted.  

The Veteran's representative has argued that the Board erred in not awarding the Veteran a 60 percent rating under Diagnostic Code 5293 because the Veteran had been diagnosed with intervertebral disc syndrome at L4-5.  Indeed, private medical reports dated in the late 1980s show that the Veteran was seen for chronic low back pain with sciatica, and upon VA examination in April 1992, he was diagnosed with L4-5 herniation.  However, at the time of the October 1995 Board decision, the Veteran had not established service connection for a disability of the lumbar spine (indeed, service connection for such disability still has not been established); he was only service-connected for residuals of compression fractures at D3 and D4.  Moreover, as discussed above, the medical reports did not denote the presence of disc disease in either of these segments and the medical evidence did not show that the Veteran had neurological symptoms associated with these compression fractures.  Finally, there are private medical records dated in June 1984 that document that the Veteran sustained an injury to his lumbar spine in an industrial accident.  To the extent the parties may argue that VA had a duty to adjudicate a claim for service connection for a lumbar spine disability, as noted above, the Secretary's failure to fulfill the duty to assist does not amount to CUE.  The Board's October 1995 decision is supported by the evidence then of record, and the Board's denial of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 does not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the Board in reaching its decision in October 1995, the Board notes that such disagreement alone is also insufficient to constitute CUE.  See Russell, Fugo, supra.  

Accordingly, the Board finds that the correct laws and facts were before the Board in October 1995, and that the decision was supported by the record in existence at that time.  Moreover, the Board's decision outlined and correctly applied all the relevant laws and regulations in existence at the time of the October 1995 decision.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the October 20, 1995 Board decision that granted a 20 percent rating, but no higher, for the service-connected residuals of compression fractures of D3 and D4.  Accordingly, the Veteran's motion for revision of that decision must be denied.  


ORDER

The motion for revision of an October 20, 1995 Board decision that granted a 20 percent rating, but no higher, for the service-connected residuals of compression fractures of D3 and D4 on the basis of clear and unmistakable error, is denied.  



                       ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



